                                                                         Case 2:18-bk-20151-ER            Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09                    Desc
                                                                                                            Main Document Page 1 of 6


                                                                         1    Henry C. Kevane (CA Bar No. 125757)
                                                                              Shirley S. Cho (CA Bar No. 192616)
                                                                         2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                              150 California Street, 15th Floor                                   FILED & ENTERED
                                                                         3    San Francisco, CA 94111
                                                                              Telephone: 415/277-6910
                                                                         4    Facsimile: 415/201-0760                                                    MAR 06 2020
                                                                              E-mail: hkevane@pszjlaw.com
                                                                         5            scho@pszjlaw.com
                                                                                                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                              Samuel R. Maizel (CA Bar No. 189301)                                  Central District of California
                                                                         6    Tania M. Moyron (CA Bar No. 235736)                                   BY gonzalez DEPUTY CLERK

                                                                              DENTONS US LLP
                                                                         7    601 South Figueroa Street, Suite 2500
                                                                              Los Angeles, California 90017-5704                            CHANGES MADE BY COURT
                                                                         8    Telephone: 213/623-9300 / Facsimile: 213/623-9924
                                                                              Email: samuel.maizel@dentons.com
                                                                         9           tania.moyron@dentons.com
                                                                        10    Attorneys for Debtors and Debtors In Possession
                                                                        11                             UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                        12
                                                                              In re:                                            Lead Case No. 2:18-bk-20151-ER
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                              VERITY HEALTH SYSTEM OF
                                                                              CALIFORNIA, INC., et al.,                         Jointly administered with:
                                                                        14                                                      Case No. 2:18-bk-20162-ER;
                                                                                     Debtors and Debtors In Possession.
                                                                                                                                Case No. 2:18-bk-20163-ER;
                                                                        15                                                      Case No. 2:18-bk-20164-ER;
                                                                               Affects All Debtors                             Case No. 2:18-bk-20165-ER;
                                                                        16                                                      Case No. 2:18-bk-20167-ER;
                                                                               Affects O’Connor Hospital                       Case No. 2:18-bk-20168-ER;
                                                                        17     Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20169-ER;
                                                                               Affects St. Francis Medical Center              Case No. 2:18-bk-20171-ER;
                                                                        18     Affects St. Vincent Medical Center              Case No. 2:18-bk-20172-ER;
                                                                               Affects Seton Medical Center                    Case No. 2:18-bk-20173-ER;
                                                                        19     Affects O’Connor Hospital Foundation            Case No. 2:18-bk-20175-ER;
                                                                               Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20176-ER;
                                                                        20      Foundation                                      Case No. 2:18-bk-20178-ER;
                                                                               Affects St. Francis Medical Center of           Case No. 2:18-bk-20179-ER;
                                                                        21      Lynwood Medical Foundation                      Case No. 2:18-bk-20180-ER;
                                                                               Affects St. Vincent Foundation                  Case No. 2:18-bk-20181-ER.
                                                                        22     Affects St. Vincent Dialysis Center, Inc.
                                                                               Affects Seton Medical Center Foundation         ORDER GRANTING DEBTORS’ SECOND OMNIBUS
                                                                        23     Affects Verity Business Services                MOTION TO REJECT, PURSUANT TO 11 U.S.C. §
                                                                               Affects Verity Medical Foundation               365(A), CERTAIN ST. VINCENT MEDICAL CENTER
                                                                        24     Affects Verity Holdings, LLC                    HOSPITAL EXECUTORY CONTRACTS AND
                                                                               Affects DePaul Ventures, LLC                    UNEXPIRED LEASES
                                                                        25     Affects DePaul Ventures - San Jose
                                                                                Dialysis, LLC                                   [Related to Docket No. 4055]
                                                                        26     Affects DePaul Ventures-San Jose ASC,
                                                                                LLC                                             Date:     March 4, 2020
                                                                        27                                                      Time:     10:00 a.m.
                                                                                         Debtors and Debtors In Possession.     Place:    Courtroom 1568
                                                                        28                                                                255 E. Temple St., Los Angeles, CA 90012

                                                                             DOCS_LA:327574.3 89566/002
                                                                         Case 2:18-bk-20151-ER              Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09                  Desc
                                                                                                              Main Document Page 2 of 6


                                                                         1             The Court having reviewed the Debtors’ Second Omnibus Motion To Reject, Pursuant To 11

                                                                         2   U.S.C. § 365(A), Certain St. Vincent Medical Center Hospital Executory Contracts And Unexpired

                                                                         3   Leases filed on February 7, 2020 [Docket No. 4055] (the “Motion”),1 by Verity Health System of

                                                                         4   California, Inc. and the above-referenced affiliated debtors and debtors in possession in the above-

                                                                         5   captioned chapter 11 bankruptcy cases, seeking the entry of an order, pursuant to 11 U.S.C. § 365(a)

                                                                         6   authorizing SVMC to reject certain executory contracts and unexpired leases as set forth therein, and

                                                                         7   good cause appearing therefor,

                                                                         8             IT IS HEREBY ORDERED that:

                                                                         9             1.       The Motion is granted for the reasons set forth in the tentative ruling [Doc. No. 4210],

                                                                        10   which the Court adopts as its final ruling and which is incorporated herein by reference.

                                                                        11             2.       Each of the Agreements listed on Exhibit A attached to this Order (a “Rejected
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   Agreement”) is deemed rejected pursuant to Section 365(a) of the Bankruptcy Code as of January
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   31, 2020.
                                              ATTOR NE YS A T L AW




                                                                        14             3.       The last day for the counterparty to a contract or lease to file a claim, if any, arising

                                                                        15   from the rejection of the applicable Rejected Agreement under Bankruptcy Rule 3002(c)(4) shall be

                                                                        16   May 1, 2020 (the “Rule 3002(c)(4) Claims Bar Date”). Debtors shall provide notice of the Rule

                                                                        17   3002(c)(4) Claims Bar Date by service of this Order on counterparties so that it is actually received

                                                                        18   by counterparties no later than March 18, 2020. Debtors shall file a proof of service of such notice

                                                                        19   by no later than March 18, 2020.

                                                                        20             4.       Any lessor of equipment under a Rejected Agreement that is an unexpired lease of

                                                                        21   personal property shall coordinate with Joy Dicey Phillips, Executive Director of Supply Chain

                                                                        22   Management at SVMC (email: joydiceyphillips@verity.org and/or telephone number: (310) 900-

                                                                        23   4752) to make arrangements to retrieve its leased equipment by no later than March 31, 2020 (the

                                                                        24   “Retrieval Deadline”). Debtors shall provide notice of the Retrieval Deadline by service of this

                                                                        25   Order so that it is actually received by equipment lessors by no later than March 9, 2020. Debtors

                                                                        26
                                                                        27

                                                                        28
                                                                             1
                                                                                 Capitalized terms not defined herein have the meaning set forth in the Stipulation.

                                                                             DOCS_LA:327574.3 89566/002
                                                                         Case 2:18-bk-20151-ER            Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09              Desc
                                                                                                            Main Document Page 3 of 6


                                                                         1   shall file a proof of service of such notice by no later than March 9, 2020. Any leased equipment

                                                                         2   that is not retrieved by the Retrieval Deadline shall be deemed abandoned to the estates.

                                                                         3           5.       Notwithstanding the possible applicability of Bankruptcy Rule 6006(d), this Order

                                                                         4   shall be effective immediately upon entry.

                                                                         5           6.       The Court shall retain jurisdiction over any dispute regarding enforcement or

                                                                         6   implementation of this Order.

                                                                         7                                                     ###
                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24     Date: March 6, 2020

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:327574.3 89566/002
Case 2:18-bk-20151-ER   Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09   Desc
                          Main Document Page 4 of 6




                         EXHIBIT A
               Case 2:18-bk-20151-ER                               Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09                                              Desc
                                                                     Main Document Page 5 of 6

St. Vincent Medical Center
Non‐Managed Care Contracts ‐ Other

  Ref #              Debtor                             Contract Counterparty                                           Type                                  Nature
                                          Allscripts LLC (FKA Misys Healthcare Systems,
   1
          St. Vincent Medical Center      LLC)                                           Services‐Hardware and Software Maintenance   Software License & Services
   2      St. Vincent Medical Center      AM‐COM Services, Inc.                          Services‐Equipment Maintenance
   3      St. Vincent Medical Center      American College of Cardiology Foundation      Services‐Survey                              CathPCI and ICD Registry Surveys
   4      St. Vincent Medical Center      American Heart Association                     Teaching Services Agreement                  Training ‐ Education
   5      St. Vincent Medical Center      Aqua Vitae                                     Services‐Equipment Maintenance
                                          Ascend Clinical Lab Services (fka Nationwide
   6
          St. Vincent Medical Center      Laboratory)                                    Services‐Outside Lab                         Laboratory Services
    7     St. Vincent Medical Center      Becton, Dickinson and Company                  Equipment‐Lease/Rental
    8     St. Vincent Medical Center      BiologicTx, LLC                                Business Associate Agreement                 Master Subscription Agreement
    9     St. Vincent Medical Center      Brian Huh, M. D., Inc.                         Letter of Agreement                          Research
   10     St. Vincent Medical Center      Brier Oak On Sunset, LLC                       Patient Transfer Agreement                   Dialysis Services
   11     St. Vincent Medical Center      Buena Ventura Post Acute Care Center           Patient Transfer Agreement                   Patient Transfer Agreement
   12     St. Vincent Medical Center      Burlington Care Center                         Patient Transfer Agreement                   Patient Transfer Agreement
   13     St. Vincent Medical Center      California Business Bureau, Inc.               Services‐Collections                         Collection Services ‐ PFS
   14     St. Vincent Medical Center      Caritas Business Services                      Business Associate Agreement                 Business Associate Agreement
   15     St. Vincent Medical Center      Citiguard                                      Services‐Security                            Facility Services Agreement
                                          County of Los Angeles Hospital Preparedness
   16
          St. Vincent Medical Center      Program                                        Partnership                                  Hospital Preparedness Program ‐ H‐705549
   17     St. Vincent Medical Center      Crenshaw Nursing Home                          Patient Transfer Agreement                   Transfer Agreement
   18     St. Vincent Medical Center      DE LAGE LANDEN FINANCIAL SERVICES              Services‐Equipment Maintenance
   19     St. Vincent Medical Center      Degenkolb Engineers                            Services‐Construction                        Structural Engineering
   20     St. Vincent Medical Center      DVA Renal Healthcare, Inc.                     Patient Transfer Agreement                   Patient Transfer ‐ SVDC
   21     St. Vincent Medical Center      Emerald Health Services                        Services‐Staffing                            Staffing Services
   22     St. Vincent Medical Center      Epax Systems, Inc.                             Services‐Housekeeping                        Housekeeping Services
   23     St. Vincent Medical Center      Exeter Dialysis                                Patient Transfer Agreement                   Patient Transfer Services
   24     St. Vincent Medical Center      Financial Pacific Leasing                      Equipment Lease
   25     St. Vincent Medical Center      Fountain View Subacute & Nursing Center        Patient Transfer Agreement                   Patient Transfer Agreement
   26     St. Vincent Medical Center      Fusion Medical Staffing                        Services‐Staffing                            Employment
   27     St. Vincent Medical Center      Grace Hospice, Inc                             Services‐Hospice                             Hospice services
   28     St. Vincent Medical Center      Grant & Weber                                  Services‐Collections                         Collection Services, Workers' Compensation
   29     St. Vincent Medical Center      Healthcare Transformation, INC (HCT)           Student Intern Agreement                     Intern Agreement
                                          Hospital Association of Southern California
   30
          St. Vincent Medical Center      (REDDINET/BAY STATION)                         Membership                                   Emergency Communications Network Link
   31     St. Vincent Medical Center      House Ear Clinic ‐ Audiologists                Co‐Management Agreement                      Co‐Management Agreement
   32     St. Vincent Medical Center      Icon Clinical Research, LLC                    Services‐Clinical Care                       Research
   33     St. Vincent Medical Center      IHS Global, Inc.                               License‐Software Subscription                Software License & Services
   34     St. Vincent Medical Center      Inotherapy                                     Services‐Clinical Care                       service agreement
   35     St. Vincent Medical Center      iRhythm Technologies, Inc.                     Services‐Consulting                          Monitoring Services ‐ Cardiology
   36     St. Vincent Medical Center      Jensen + Partners                              Services‐Consulting                          SVMC Seismic Compliance
   37     St. Vincent Medical Center      Khwarg, Steven MD                              Letter of Agreement                          Research
   38     St. Vincent Medical Center      Kidney Center of Los Angeles, LLC              Patient Transfer Agreement                   Patient Transfer ‐ Dialysis Treatments
   39     St. Vincent Medical Center      Kidney Center, Inc.                            Business Associate Agreement                 BAA
   40     St. Vincent Medical Center      Korean American Medical Group, Inc. (IPA)      Services‐Clinical Care                       Ancillary Services
   41     St. Vincent Medical Center      Lawndale Healthcare and Wellness               Patient Transfer Agreement                   Transfer Agreement
   42     St. Vincent Medical Center      Lerman & Sons, Inc.                            Implants‐Devices                             Custom Prosthetics Devices
   43     St. Vincent Medical Center      LifeWatch Services                             Services‐Consulting                          Consulting Services
   44     St. Vincent Medical Center      Los Angeles Dialysis Center, DaVita            Patient Transfer Agreement                   Patient Transfer
   45     St. Vincent Medical Center      Macro Helix LLC                                License‐Software Subscription                License agreement
                                          Mc Morran, William C. Green Oak Consulting
   46
          St. Vincent Medical Center      Group                                          Services‐Consulting                          Consulting Services, Foundation
   47     St. Vincent Medical Center      MedFinManager, LLC                             Services‐Collections                         Medical Lien Purchase
   48     St. Vincent Medical Center      Medical Acquisition Company, Inc.              Services‐Professional                        Provider Agreement
   49     St. Vincent Medical Center      National Renal Administrators Association      Subscriptions                                Software License & Services
   50     St. Vincent Medical Center (VHS)Olympus America Inc                            Equipment‐Lease/Rental
   51     St. Vincent Medical Center      OneLegacy                                      Services‐Professional                        Organ Procurement
   52     St. Vincent Medical Center      OVAG International AG                          Services‐Collections                         Collection Services
   53     St. Vincent Medical Center      Pacific Coast Perfusion Group, Inc.            Services‐Professional                        Perfusionist Services
   54     St. Vincent Medical Center      PharMEDium Services, LLC                       Pharmaceutical                               Pharmacutecial Standard Services Agreement
   55     St. Vincent Medical Center      PICC RN's                                      Services‐Staffing                            Staffing Services
   56     St. Vincent Medical Center      Plaza Home Care Pharmacy                       Patient Transfer Agreement                   Pharmacy Services
   57     St. Vincent Medical Center      Primary Care Associates of California          Services‐Clinical Care                       Provider Agreement
   58     St. Vincent Medical Center      Priority Neopost Southwest                     Services‐Document Delivery                   Meter for mail system
   59     St. Vincent Medical Center      QS/1 Data Systems                              Services‐Telecommunications                  Phone‐In Hardware Support ‐ Pharmacy
   60     St. Vincent Medical Center      Radadvantage                                   Services‐Radiology                           Professional and Administrative Service Agreement
                                          Radiation Therapy Service Agreement ‐ H702799‐
   61
          St. Vincent Medical Center      County Health Services                         Partnership                                  Partnership with County for Radiation Therapy
   62     St. Vincent Medical Center      Rehab Alliance                                 Partnership                                  Rehabilitation Services
   63     St. Vincent Medical Center      RehabCare Group of California, LLC             Partnership                                  Partnership. Acute rehab care services
   64     St. Vincent Medical Center      RISARC Consulting, LLC                         Services‐Hardware and Software Maintenance   Collection services, software/hardware maintenance
   65     St. Vincent Medical Center      RISARC Consulting, LLC                         Services‐Collections                         Collection services
   66     St. Vincent Medical Center      Ronsin Litigation Support Services             Business Associate Agreement                 Copying of patients' charts
   67     St. Vincent Medical Center      Signius Investment Corporation                 Services‐Telecommunications                  Answering Services for Doctors ‐ Spine & Orthopedic
   68     St. Vincent Medical Center      Silver Lake Dialysis Center                    Patient Transfer Agreement                   Patient Transfer Agreement
   69     St. Vincent Medical Center      Skyline Healthcare                             Patient Transfer Agreement                   Patient Transfer Agreement
   70     St. Vincent Medical Center      Sodexo America, LLC                            Student Intern Agreement                     Dietetic Internship Program
   71     St. Vincent Medical Center      Sodexo America, LLC                            Partnership                                  Outsouring of Departments
   72     St. Vincent Medical Center      Sodexo America, LLC                            Transport Services Agreement                 Transport Services Agreement
   73     St. Vincent Medical Center      Southern California Gas                        Services‐Utility                             Utilities services
               Case 2:18-bk-20151-ER                               Doc 4222 Filed 03/06/20 Entered 03/06/20 10:22:09                                                Desc
                                                                     Main Document Page 6 of 6

St. Vincent Medical Center
Non‐Managed Care Contracts ‐ Other

  Ref #               Debtor                         Contract Counterparty                                          Type                                          Nature
                                       Su Park Consulting, Inc. fka TCC Answering
   74     St. Vincent Medical Center   Services LLC                                 Services‐Telecommunications                             Telephone answering services
   75     St. Vincent Medical Center   Sun Clinical Laboratories                    Services‐Outside Lab                                    Laboratory Services
   76     St. Vincent Medical Center   Surgical Staff (JCAHO)                       Services‐Professional                                   Professional Services
   77     St. Vincent Medical Center   TeleMed Communications, Inc.                 Services‐Telecommunications                             Answering Services
   78     St. Vincent Medical Center   Total Joint Orthopedics, Inc.                Equipment‐Lease/Rental
   79     St. Vincent Medical Center   Transplant Connect, Inc.                     Services‐Software Maintenance and Support               Software License & Services
   80     St. Vincent Medical Center   TriMedx Healthcare Equipment Services        Services‐Professional                                   Healthcare Equipment Maintenance / Service
   81     St. Vincent Medical Center   Us Renal Care Inc.                           Confidentiality & Non‐Disclosure                        Non Disclosure Agreement
   82     St. Vincent Medical Center   Viracor‐IBT Laboratories, Inc.               Software Agreement Dated 5/5/11                         Software ‐ Tran‐Track
   83     St. Vincent Medical Center   Viracor‐IBT Laboratories, Inc.               Clinical Laboratory Services Agreement Dated 10/13/15   Laboratory Services HLA
   84     St. Vincent Medical Center   Vista Energy Marketing, LP                   Services‐Utility                                        Gas Sales & Transportation
   85     St. Vincent Medical Center   Vitas Healthcare Corp.                       Services‐Professional                                   Hospice Services
                                       Wilson & Welles Ent., Inc. fka CW
   86     St. Vincent Medical Center   Communications                               Services‐Telecommunications                             Answering Service
